Exhibit 10.12

FIRST AMENDMENT TO CREDIT AGREEMENT

This First Amendment to Credit Agreement (this “Amendment”) is entered into as
of April 23, 2014, by and between WELLS FARGO BANK, NATIONAL ASSOCIATION
(“Bank”) and NIMBLE STORAGE, INC., a Delaware corporation (“Borrower”).

RECITALS

Borrower and Bank are parties to that certain Credit Agreement dated as of
October 1, 2013, as amended from time to time (the “Agreement”). The parties
desire to amend the Agreement in accordance with the terms of this Amendment.

NOW, THEREFORE, the parties agree as follows:

1. Clause (viii) of the defined term, “eligible accounts receivable”, set forth
in Section 1.1(b) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(viii) except as otherwise approved by Bank in writing, that portion of any
account from an account debtor which represents the amount by which Borrower’s
total accounts from said account debtor exceeds twenty-five percent (25%) of
Borrower’s total accounts; provided, however, with respect to accounts owing
from Avnet, Inc., such percentage shall be fifty percent (50%);”

2. Section 4.3(d) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(d) not later than thirty (30) days after and as of the end of each month, a
borrowing base certificate executed by the President, Chief Financial Officer or
Controller of Borrower, an aged listing of accounts receivable and accounts
payable, a reconciliation of accounts receivable and accounts payable, and a
deferred revenue schedule, and immediately upon each request from Bank, a list
of the names and addresses of all Borrower’s account debtors;”

3. Section 4.3(e) of the Agreement hereby is amended and restated in its
entirety to read as follows:

“(e) contemporaneously with each annual and monthly financial statement of
Borrower required hereby, a Compliance Certificate executed by the President,
Chief Financial Officer or Controller of Borrower, including a certification
that said financial statements are accurate and that there exists no Event of
Default nor any condition, act or event which with the giving of notice or the
passage of time or both would constitute an Event of Default;”

4. Section 4.9(b) of the Agreement hereby is amended and restated in its
entirety to read as follows :

“(b) EBITDA. EBITDA of not less than the covenant levels as set forth in the
table immediately below for the following measuring periods, with “EBITDA”
defined as net profit before tax plus interest expense (net of capitalized
interest expense), depreciation expense, amortization expense and non-cash stock
compensation expense.

 

Measuring period ending

   Covenant Level  

April 30, 2014

   ($ 11,484,000 ) 

July 31, 2014

   ($ 13,292,000 )” 



--------------------------------------------------------------------------------

5. Section 5.2 of the Agreement hereby is amended and restated in its entirety
to read as follows:

“SECTION 5.2. CAPITAL EXPENDITURES. Make any additional investment in fixed
assets in Borrower’s 2014 and 2015 fiscal years, combined, in excess of an
aggregate of Forty Million Dollars ($40,000,000). Notwithstanding the foregoing,
Borrower shall not make any additional investment in fixed assets in excess of
an aggregate of Twenty Five Million Dollars ($25,000,000) in any one of
Borrower’s 2014 or 2015 fiscal years.”

6. No course of dealing on the part of Bank or its officers, nor any failure or
delay in the exercise of any right by Bank, shall operate as a waiver thereof,
and any single or partial exercise of any such right shall not preclude any
later exercise of any such right. Bank’s failure at any time to require strict
performance by Borrower of any provision shall not affect any right of Bank
thereafter to demand strict compliance and performance. Any suspension or waiver
of a right must be in writing signed by an officer of Bank.

7. Unless otherwise defined, all initially capitalized terms in this Amendment
shall be as defined in the Agreement. The Agreement, as amended hereby, shall be
and remain in full force and effect in accordance with its respective terms and
hereby is ratified and confirmed in all respects. Except as expressly set forth
herein, the execution, delivery, and performance of this Amendment shall not
operate as a waiver of, or as an amendment of, any right, power, or remedy of
Bank under the Agreement, as in effect prior to the date hereof.

8. Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.

9. As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank:

(a) this Amendment, duly executed by Borrower; and

(b) all reasonable fees and expenses incurred through the date of this
Amendment, which may be debited from Borrower’s account at Bank.

10. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

NIMBLE STORAGE, INC.

By:

 

/s/ Anup Singh

Title:

 

Chief Financial Officer

WELLS FARGO BANK, NATIONAL ASSOCIATION

By:

 

/s/ Megan Mix

Title:

 

Vice President

[Signature Page to First Amendment to Credit Agreement]